                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


RACHEL HALL,                                    )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:17-cv-1268
v.                                              )          JUDGE RICHARDSON
                                                )
THE METROPOLITAN GOVERNMENT                     )
OF NASHVILLE AND DAVIDSON                       )
COUNTY, et al.,                                 )
                                                )
        Defendants.                             )


                                  MEMORANDUM OPINION

       Pending before the Court are Defendant Arnett’s Motion for Summary Judgment (Doc. No.

48) and Defendant Berry-Loucks’ Motion for Summary Judgment (Doc. No. 52). Plaintiff has

failed to respond to either Motion, despite being given additional time. See Doc. No. 62. If a timely

response is not filed, the motion shall be deemed to be unopposed. Local Rule 7.01(a)(3). In

addition, Plaintiff has failed to file a timely response to Defendants’ Statements of Undisputed

Facts (Doc. Nos. 50 and 54), as required by Local Rule 56.01(b). If a timely response is not filed

within the required time periods, the asserted facts shall be deemed undisputed for purposes of

summary judgment. Local Rule 56.01(f).

       The Court may not grant Plaintiff’s Motion solely because Defendant failed to respond,

however. LeMaster v. Alternative Healthcare Solutions, Inc., 726 F. Supp. 2d 854, 860 (M.D.

Tenn. 2010) (citing Stough v. Mayville Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998)). The Court,

at a minimum, is required to examine Defendants’ Motions for Summary Judgment to ensure that

they have discharged their initial burden, which this Court has done. Id.
                                         BACKGROUND1

          This action arises from Plaintiff’s arrest on August 16, 2016, in Antioch, Tennessee.

Defendants Berry-Loucks and Arnett were officers with the Metro Police Department at the time

of Plaintiff’s arrest. Plaintiff was arrested in her apartment parking lot, handcuffed, and taken

inside her apartment by a male officer. Plaintiff was detained because narcotics, stolen guns, and

money had been found inside her apartment. In addition, there were six outstanding warrants for

Plaintiff’s arrest. Other people in Plaintiff’s apartment had already been searched, and officers had

found narcotics hidden on both of them. Plaintiff was escorted into her bedroom by a male officer,

who closed the door and left Plaintiff with two female officers, Berry-Loucks and Arnett. Berry-

Loucks began searching Plaintiff’s person, and Arnett began searching the room for contraband.

          As Berry-Loucks was conducting the search of Plaintiff, she was stabbed by a syringe

hidden in Plaintiff’s bra. Berry-Loucks immediately created distance between herself and Plaintiff,

in accordance with police policy, by pushing Plaintiff back, because Plaintiff was now considered

to have a weapon. After Berry-Loucks realized it was a syringe, she continued the search to ensure

that Plaintiff had no other weapons on her person. During all of the search, Plaintiff was fully

dressed, and Berry-Loucks’ hand was outside Plaintiff’s clothing. Yet Plaintiff claims Berry-

Loucks was able to penetrate her fingers through Plaintiff’s pants and into Plaintiff’s vaginal

cavity.

          It is an approved police search practice for an officer to run her open hand up and down a

suspect’s legs and to conduct an open-hand, over-the-clothes search of private areas where

contraband could be, and often is, hidden. Plaintiff’s pants were never pulled down or removed,




1
 These facts are taken from Defendants’ Statements of Undisputed Facts, which (as noted above)
are deemed to be undisputed for purposes of these Motions.
                                                  2
and the entire pat-down was conducted outside of Plaintiff’s clothes. Defendant Arnett never saw

any digital penetration during the search of Plaintiff’s vaginal area. Only after she arrived at the

South Precinct did Plaintiff complain about the manner of the search. She did not ask for medical

assistance or complain of pain. The medical report from Plaintiff’s visit to the emergency room

stated that no bruising or trauma was found in Plaintiff’s vaginal area.

       After the Court’s Order on various Motions to Dismiss (Doc. No. 25), the remaining claims

are an excessive force claim for failure to intervene, brought under 42 U.S.C. § 1983, against

Defendant Arnett and an excessive force claim, brought under 42 U.S.C. § 1983, and a state law

assault-and-battery claim against Defendant Berry-Loucks.

                                   SUMMARY JUDGMENT

       Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The party bringing

the summary judgment motion has the initial burden of identifying portions of the record that

demonstrate the absence of a genuine dispute over material facts. Pittman v. Experian Information

Solutions, Inc., 901 F.3d 619, 627-28 (6th Cir. 2018). If the summary judgment movant meets that

burden, then in response the non-moving party must set forth specific facts showing that there is a

genuine issue for trial. Id. at 628. The mere existence of a scintilla of evidence in support of the

nonmoving party’s position will be insufficient to survive summary judgment; rather, there must

be evidence upon which the jury could reasonably find for the nonmoving party. Rodgers v. Banks,

344 F.3d 587, 595 (6th Cir. 2003). The court should view the facts and draw all reasonable

inferences in favor of the non-moving party. Pittman, 901 F.3d at 628.




                                                 3
                    FAILURE TO INTERVENE – DEFENDANT ARNETT

        Generally speaking, a police officer who fails to act to prevent the use of excessive force

may be held liable when (1) the officer observed or had reason to know that excessive force would

be or was being used, and (2) the officer had both the opportunity and the means to prevent the

harm from occurring. Smith v. City of Troy, Ohio, 874 F.3d 938, 945-46 (6th Cir. 2017); Fromuth

v. Metropolitan Gov’t of Nashville, 158 F. Supp. 2d 787, 795 (M.D. Tenn. 2001). The facts—as

admitted by virtue of Plaintiff’s failure to respond to either Defendant Arnett’s Requests for

Admissions (Doc. No. 48-3 )2 or Defendant Arnett’s Statement of Material Facts not in Dispute

(Doc. No. 50)— indicate that Plaintiff cannot establish either of these elements of a failure to

intervene claim.

        Defendant Arnett has testified that she was searching the room for contraband as Officer

Berry-Loucks was searching Plaintiff’s person, and Arnett was not watching every interaction

between Berry-Loucks and Plaintiff. Doc. No. 50, ¶ 9. Defendant Arnett has also testified that she

never saw any digital penetration during the search of Plaintiff’s vaginal area. Id. at ¶ 12. Plaintiff

has stated that she asked Arnett to “stop” Berry-Loucks, but Plaintiff admitted she did not tell

Arnett that Berry-Loucks was conducting a body cavity search, and Berry-Loucks did not

announce any intention to perform a body cavity search. Id. at ¶¶ 14-15. Defendant Arnett could

not see from her position whether Berry-Loucks was actually putting her fingers inside Plaintiff,

as Plaintiff claims, or merely touching her private area over her clothes. Id. at ¶ 16. Finally, Plaintiff

has admitted that Defendant Arnett did not have the opportunity to stop the physical touching of




2
 Because Plaintiff failed to file timely responses to the Requests for Admissions in accordance
with Fed. R. Civ. P. 36, those facts are deemed to be admitted. Fed. R. Civ. P. 36(a)(3).
                                                    4
Plaintiff by Berry-Loucks or to prevent the alleged search of Plaintiff’s vaginal area. Id. at ¶¶ 21-

22.

        Thus, Plaintiff has failed to show that there are genuine issues of material fact as to her

remaining allegations against Defendant Arnett, and Defendant Arnett has carried her burden to

show that she is entitled to judgment as a matter of law. Accordingly, Defendant Arnett’s Motion

for Summary Judgment (Doc. No. 48) is GRANTED, and Plaintiff’s claims against Defendant

Arnett are DISMISSED with prejudice.

                  EXCESSIVE FORCE – DEFENDANT BERRY-LOUCKS

        Because the alleged excessive force occurred during a search incident to arrest, Plaintiff’s

claim against Defendant Berry-Loucks is brought under the Fourth Amendment. Binay v.

Bettendorf, 601 F.3d 640, 647 (6th Cir. 2010). Plaintiff alleges that, during her search of Plaintiff,

Defendant Berry-Loucks slapped Plaintiff’s face and penetrated her vaginal cavity with her

fingers. Plaintiff has not disputed that Officer Berry-Loucks followed Metro’s protocol and policy

for performing searches incident to an arrest. Doc. No. 54 at ¶ 60. Plaintiff admits that while

searching the front of Plaintiff, Berry-Loucks was stabbed in the wrist by a syringe hidden in

Plaintiff’s bra. Id. at ¶ 67. As a result, Berry-Loucks, having been stabbed by something,

considered Plaintiff to have a weapon and, pursuant to police policy, “created distance” between

herself and Plaintiff. Id. at ¶¶ 68 and 70.

        Plaintiff also has not disputed Defendant Berry-Loucks’ testimony that her hand was on

the outside of Plaintiff’s clothing during the search. Id. at ¶ 72. Plaintiff does not dispute that her

pants were never pulled down or removed or that the entire pat down was done on the outside of

her pants. Id. at ¶ 78. Yet Plaintiff claims that Berry-Loucks was able to penetrate through

Plaintiff’s pants and into her vaginal cavity five or six times. Id. at ¶ 76. Plaintiff also does not



                                                  5
dispute that she did not complain about the manner in which she was searched until she arrived at

the South Precinct or that her medical report from Nashville General Hospital that night stated that

no bruising or trauma was found in her vaginal area. Id. at ¶¶ 90 and 98.

       An excessive force claimant must show something more than de minimus force. Leary v.

Livingston Cty, 528 F.3d 438, 443 (6th Cir. 2008). When assessing excessive-force claims under

the Fourth (or Fourteenth)3 Amendment, the Court must inquire whether the plaintiff has shown

that the force purposely or knowingly used against her was objectively unreasonable. Hopper v.

Plummer, 887 F.3d 744, 752 (6th Cir. 2018). The question is whether the officers’ actions are

objectively reasonable in light of the facts and circumstances confronting them, without regard to

their underlying intent or motivation. Id. (citing Graham v. Connor, 490 U.S. 386, 397 (1989)).

The objective reasonableness depends on the facts and circumstances of each case viewed from

the perspective of a reasonable officer on the scene and not with 20/20 hindsight. Binay, 601 F.3d

at 647; Fox v. DeSoto, 489 F.3d 227, 236 (6th Cir. 2007).

       Considering all the facts testified to and asserted by Defendant Berry-Loucks and not

disputed by Plaintiff, the Court finds that the force used in Berry-Loucks’ search of Plaintiff was

not objectively unreasonable or excessive. Factors that may be considered in making this

determination include the relationship between the need for the use of force and the amount of

force used. Berry-Loucks had been stabbed by something under Plaintiff’s clothes at the time she

pushed Plaintiff away.4 Another factor is the extent of Plaintiff’s injury. Plaintiff did not ask for



3
 A claim of excessive force by a pretrial detainee is analyzed under the Fourteenth Amendment,
and the standard is the same objective test. Hopper v. Plummer, 887 F.3d 744, 752 (6th Cir. 2018).
4
  Plaintiff testified at her deposition that Defendant Berry-Loucks slapped her face (as opposed to
merely pushed her). Doc No. 58-1 at 24. Other than Plaintiff’s word, however, there is no evidence
that Berry-Loucks slapped Plaintiff’s face, and the facts deemed undisputed show that Plaintiff
was pushed to create distance rather than slapped in the face.
                                                 6
medical assistance while at the precinct and did not complain that she was suffering from pain. Id.

at ¶ 91-92. There was no evidence of bruising, trauma, or medical treatment caused by this search.

Id. at ¶¶ 98-101. Additionally, the Court may consider the threat reasonably perceived by the

officer—here, having been stabbed by something in Plaintiff’s clothing, Berry-Loucks reasonably

perceived a threat. The Court finds it objectively unreasonable to believe Plaintiff’s allegation

about penetration of Plaintiff’s vaginal cavity through her pants. Berry-Loucks has testified that

her hand was on the outside of Plaintiff’s clothes at all times during the search. Plaintiff has merely

alleged, but not shown, otherwise.

       For all these reasons, Defendant Berry-Loucks’ Motion for Summary Judgment is

GRANTED.5 Defendant has carried her burden to show that there are no genuine issues of material

fact and she is entitled to judgment as a matter of law. Plaintiff has not rebutted this proof, and her

constitutional claim against Defendant Berry-Loucks is DISMISSED with prejudice. Having

dismissed the remaining federal claim, the Court, in its discretion and pursuant to 28 U.S.C.

§ 1367(c)(3), declines to exercise supplemental jurisdiction over Plaintiff’s state-law assault and

battery claim against Defendant Berry-Loucks, and that claim is DISMISSED without prejudice.

                                          CONCLUSION

       Defendants’ Motions for Summary Judgment (Doc. Nos. 48 and 52) will be GRANTED,

and this action will be DISMISSED,

       An appropriate order will be entered.

                                                       ______________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE


5
  As noted, the Court will dismiss without prejudice, rather than grant summary judgment on,
Plaintiff’s one remaining state-law. Because this is what Defendant Berry-Loucks requested (Doc.
No. 53 at 12), it is accurate to say that the Court is granting her summary judgment motion in its
entirety even though it is not granting her summary judgment on all counts against her.
                                                  7
